Title: To James Madison from Colin Auld, 10 May 1802
From: Auld, Colin
To: Madison, James


Letter not found. 10 May 1802. Mentioned in Daniel Brent to Auld, 14 May 1802 (DNA: RG 59, DL, vol. 14). Expresses concern over the appointment of a successor to Henry Potter, a judge of the U.S. Circuit Court for the Fifth Circuit. Brent replied that a commission for Edward Harris of North Carolina had been made out and sent to the president in Virginia, making it probable that the new judge would receive the commission in time to “take his seat on the Bench by the first of June next.”
